WOODLEY, Presiding Judge.
This is an appeal by an inmate of the penitentiary in a proceeding for the purpose of correcting clerical error in the entry of the judgment and sentence he is serving.
Appellant concedes that no judgment has been entered nunc pro tunc from which an appeal lies.
The appeal is dismissed without prejudice to the trial court’s entry of such order as he may find proper for the purpose of correcting clerical errors in the minutes of his court, and to the right of the appellant herein to appeal from such nunc pro tunc order.